DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 7/22/21 are acknowledged. Claims 1, 4, and 7 have been amended. Claims 124-126 have been added. Claims 2-3, 5-6, 8-12, 14-24, 26-28, 37-41, 43-45, 47, 49, 52-93, 95-96, 98-122 have been canceled. Claims 1, 4, 7, 13, 25, 29-30, 35-36, 42, 46, 48, 50-51, 94, 97, and 123-126 are pending and under examination.  
Withdrawn Rejections
The rejection of claims 1, 4, 7, 13, 19, 25, 29-30, 35-36, 42, 46, 48, 50, 94, 97 and 123 on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9855298 in view of Salit et al. (J Clin Oncol 30:830-836) and Moschella et al (Clin Cancer Res, 2013; 19(15); 4249–61), is withdrawn in light of Applicant’s amendment thereto.
The rejection of claims 1, 4, 7, 13, 19, 25, 29, 30, 35, 36, 42, 46, 48, 50, 94, 97 and 123 on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10322146 in view of in view of Salit et al. (J Clin Oncol 30:830-836) and Moschella et al (Clin Cancer Res, 2013; 19(15); 4249–61), is withdrawn in light of Applicant’s amendment thereto.  
The provisional rejection of claims 1, 4, 7, 10, 13, 19, 25, 29, 30, 35, 36, 42, 46, 48, 50, 51, 94 and 97 on the ground of nonstatutory double patenting as being unpatentable over claims 114-143 of copending Application No. 15/950,042 (reference application) is withdrawn in light of Applicant’s amendment thereto. 
The rejection of claims 1, 4, 7, 10, 13, 19, 25, 29, 30, 35, 36, 42, 46, 48, 50, 51, 94, 97, and 123 under 35 U.S.C. 103 as being unpatentable over National Cancer Institute. CAR T Cell Receptor Immunotherapy for Patients With B-cell Lymphoma. Available from: https://clinicaltrials.gov/ct2/show/NCT00924326. NLM identifier. NCT 00924326. First posted 
New Rejections Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7, 13, 25, 29-30, 35-36, 42, 46, 48, 50-51, 94, 97, and 123-126 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method for treating a cancer in a patient suitable for CAR T cell therapy comprising (i) administering to the patient one or more preconditioning agents that are capable of decreasing the serum levels of perforin and increasing a serum level of interleukin-15 ("IL-15"), interleukin-7 ("IL-7"), and at least one additional cytokine selected from the group consisting of monocyte chemotactic protein 1 ("MCP- 1"), C-reactive protein ("CRP"), placental growth factor ("PLGF"), interferon gamma-induced protein 10 ("IP-10"), and any combination thereof, wherein the preconditioning agents are an alkylating agent and a purine 
Claim 4 is drawn to a method for identifying a patient suitable for a CAR T cell therapy comprising (i) administering to the patient one or more preconditioning agents that are capable of decreasing the serum level of perforin and increasing a serum level of IL-15, IL-7, and at least one additional cytokine selected from the group consisting of MCP-1, CRP, PLGF, IP-10, and any combination thereof, wherein the preconditioning agents are an alkylating agent and a purine analog; (ii) measuring the serum levels of perforin, IL-15, IL-7, and of at least one additional cytokine selected form the group consisting of MCP-1, CRP, PLGF, IP-10, and any combination thereof, at baseline, which is prior to the administration of the preconditioning agent(s), and at day zero, which is after administration of the preconditioning agent(s) and prior to, but on the day of, administration of CAR T cell therapy;  wherein the patient is selected as suitable for CAR T cell therapy when there is a decrease in the serum level pf perforin and an increase in the levels of the cytokines measured from the baseline to the day zero measurements.
Claim 7 is drawn to a method for decreasing the serum level of perforin and increasing a serum level of IL-15, IL-7, and at least one additional cytokine selected from the group consisting of MCP-1, CRP, PLGF, IP-10, and any combination thereof to pre-condition a patient in need of a T cell therapy comprising administering to the patient one or more preconditioning agents, wherein the patient is treated with a  CAR T cell therapy when exhibiting a decreased serum level of perforin and an increased serum level of IL-15, IL-7, and the at least one additional cytokine prior to but on the day of administration of the therapy, relative to baseline 
The specification teaches that patients with relapsed/refractory B cell malignancies were conditioned with cyclophosphamide and fludarabine, then dosed with anti-CD19 CAR+ T cells. The specification teaches that the patients were administered a preconditioning regimen comprising 300mg/m2 cyclophosphamide on days -5 and -4, and 300 mg/m2 fludarabine on days -5, -4, and -3. The specification teaches that the concentration of IL-15, IL-7, PLGF, CRP, and MCP-1 significantly increased following conditioning with cyclophosphamide and fludarabine. The specification teaches that increased were also observed in the concentrations of IL-5, IL-10, IP-10, and sICAM1. The specification teaches that perforin was found to decrease after conditioning with cyclophosphamide and fludarabine. The specification teaches that increased serum levels of IL-15, and IP-10 and decreased serum levels of perforin following preconditioning were found to significantly correlate with a positive objective response in patients treated with CAR T cells (See example 4). 
The instant claims encompass treating any cancer in a patient suitable for CAR T cell therapy comprising administering one or more preconditioning agents that are capable of decreasing the serum levels of perforin and increasing a serum level of interleukin-15 ("IL-15"), interleukin-7 ("IL-7"), and at least one additional cytokine selected from the group consisting of monocyte chemotactic protein 1 ("MCP- 1"), C-reactive protein ("CRP"), placental growth factor ("PLGF"), interferon gamma-induced protein 10 ("IP-10"). The claims state that the preconditioning agents are an alkylating agent and a purine analog. Thus, the claims encompass a vast genus of agents that are described solely in terms of their function (i.e., decreasing the level of serum perforin and increasing the level of serum IL-15, IL-7, and at least one additional cytokine selected from the group consisting of MCP-1, CRP, PLGF and IP-10). 
The specification teaches that the concentration of IL-15, IL-7, PLGF, CRP, and MCP-1 significantly increased following conditioning with cyclophosphamide and fludarabine in patients 
In addition to encompassing a vast genus of alkylating agents, the claims encompass CAR T cell therapy targeting any antigen. Although newly added claim 124 attempts to further limit the genus of CAR T cell antigens, the specification only exemplifies the claimed method with CD19 CAR T cells. The specification does not describe any other CAR T cell therapy capable of treating any other cancer. Therefore, the specification provides insufficient written description to support the genus encompassed by the claims. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 

With the exception of treating a B cell malignancy with cyclophosphamide and fludarabine and CD19 CAR T cell therapy, the skilled artisan cannot envision the detailed chemical structure of the encompassed agents, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.

The state of the art regarding conditioning chemotherapy on outcomes of adoptive T cell therapy is discussed by Park et al. (Blood 2012; 120:1797).  Park et al. teach that in a previous study, cyclophosphamide enhanced in vivo persistence of modified T cells; however, all patients has cyclophosphamide resistant disease and no patient experienced objective remissions or significantly hematologic recovery. Park et al. hypothesized that the response was due in part to refractoriness to conditioning therapy. Park et al. disclose a revised conditioning protocol with bendamustine, which resulted in partial remission in two patients. Park et al. teach that in light of these results, the role of the conditioning chemotherapy regimen given prior to adoptive T cell therapy needs to be carefully evaluated since not all regimens may ultimately be equally effective with respect to clinical outcomes. 
The fact that not all preconditioning agents result in the same outcome is exemplified by the study of Lu et al. (Journal of Immunology, 2015, 194(4): 2011-2021). Lu et al. teach that the alkylating cyclophosphamide is widely used to potentiate the efficacy of adoptive T cell therapy in animal models and clinical studies (See page 2012).  Lu et al. teach that cyclophosphamide and melphalan belong to the same class of alkylating agent (See page 2013). Lu et al. characterized the cytokine/chemokine milieu following administration of melphalan. Lu et al. teach that melphalan treatment induced a surge of inflammatory cytokines and chemokines. Specifically, the initial bursts of cytokines included IFNγ and IL-22, and the second wave of cytokines included IUL-5, IL-18, and IL-27. Additionally, melphalan induced the release of 
Regarding the numerous cancers encompassed by the claims, cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only uncontrolled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level. Additionally, it is known in the art that cancer cells arising from different tissues differ in etiology and response to treatment. Heppner et al. (Cancer Metastasis Review 2:5-23; 1983) discuss the heterogeneity of tumors from different tissues, as well as the same tissue. A key point made by Heppner et al. is that tumor heterogeneity contributes greatly to the sensitivity of tumors to drugs. Heppner et al. teach that as a tumor progresses to a metastatic phenotype, the susceptibility to a particular treatment can differ, and as such, makes predicting the responsiveness to treatment difficult.

Therefore, one of skill in the art would conclude that the claimed invention encompasses treating any cancer with a vast genus of alkylating agents and purine analogs and CAR T cell therapies that may not have the biological function that is recited in the claims. It should be noted that the claimed invention encompasses any alkylating agent of purine analog, and the agents are described by the function of decreasing the level of serum perforin and increasing the level of a serum level of IL-15, IL-7 and at least one additionally cytokine selected from the group consisting of MCP-1, CRP, PLGF and IP-10. With the exception of cyclophosphamide and fludarabine, the specification does not disclose any alkylating agent of purine analog having the claimed function. The two species disclosed are not deemed to be representative of the 
MPEP § 2163.02 states, "[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the "written description" inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient 
Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, 25, 51, 94, 97, 124, 125, and 126 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (ii) administering a therapeutically effective amount of CAR T cell therapy on day zero, wherein the patient has been determined to exhibit a decrease in the serum level of perforin and an increased serum level of IL-15, IL-7, and the at least one additional cytokine, at day zero, prior to the administration of CAR T cell therapy and relative to their baseline serum levels, prior to the administration of the preconditioning agent. 
This limitation is unclear because the claim does not set forth how one is to determine that a patient exhibits a decrease in the serum levels of perforin and an increased serum level of IL-15, IL-17, and the at least one additional cytokine. The CAR T cell administration must be 
Claim Status
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646